Citation Nr: 1615791	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-46 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation, greater than 10 percent, for left knee subluxation, prior to June 8, 2011, and entitlement to a separate evaluation for left knee subluxation from August 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal; it has now been returned to the Board.  The Board finds substantial compliance with this prior remand.  This appeal had also been remanded in October 2008.  As outlined in the April 2014 remand, the procedural history of this appeal is somewhat complex.  The prior decisions have in effect bifurcated consideration of the different bases for a higher rating.  When this bifurcation is considered in conjunction with the Veteran's subsequent total knee replacement and ratings based on this, the April 2014 remand indicated that under this procedural history the only issue remaining in appellate consideration is whether a separate rating for recurrent subluxation or lateral instability under Diagnostic Code (DC) 5257.  The Board maintains this procedural posture of the appeal.

At the time of the prior remand, the Board also remanded the issue of service connection for a right knee disability; thereafter, this claim for service connection was granted and this issue is no longer in appellate status.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDINGS OF FACT

1. For the period prior to June 8, 2011, the recurrent subluxation of the Veteran's left knee has more nearly approximated slight than moderate.

2. For the period from August 1, 2012, the Veteran has no evidence of recurrent subluxation.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the period of the claim prior to June 8, 2011, for recurrent subluxation and lateral instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

2. The criteria for a separate disability rating for left knee subluxation from August 1, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in regards to the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

As noted above, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, the Board finds that there was adequate notice followed by readjudication.  This is no indication and the representative has not asserted that there was any prejudice in an notice error.

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 201).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records, and post-service treatment records to include private treatment records.

VA examinations were conducted in February 2008, June 2012, and May 2014.  In reviewing these examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal.  In sum, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claims.

Increased Rating Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2015).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends that he is entitled to an increased evaluation, greater than 10 percent for his left knee subluxation prior to June 8, 2011 and entitled to a separate evaluation for his left knee subluxation from August 1, 2012. The claims will be discussed in order below.

Increased rating prior to June 8, 2011

As indicated, the appeal is limited to whether higher ratings are warranted under DC 5257.  Thus, the Board will only address this aspect of the appeal.  As background, the Veteran has been in receipt of multiple other ratings related to the left knee, but this appeal is limited.  Currently, the Veteran is in receipt of a 50 percent rating under DC 5261 and previously was rated directly under DC 5055.  

The Veteran was assigned a separate ten percent rating for left knee subluxation under Diagnostic Code 5257 in May 2008. See May 2008 Rating Decision.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent lateral subluxation or instability, a 20 percent rating is warranted for moderate instability, and a 30 percent rating is warranted for severe recurrent instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The lay evidence of record shows that the Veteran has complained of his left knee locking on him, feeling unstable and swelling, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's statements do not address the frequency or severity of his instability during this period, instead simply establishing its presence as a symptom.  The Veteran was examined in February 2008. The VA examiner noted that the Veteran's left knee appeared stable, he noted that there was pain with valgus and varus testing, and a marked degree of crepitus.  The examiner noted that the Veteran was unable to carry out the McMurray test, and his x-ray revealed evidence of patellar subluxation accompanied by hypertrophic changes in the tibial spines as well as inflammation of the suprapatellar and infrapatellar spaces.  There is no evidence that the VA examination report was not competent or credible, and therefore it is entitled to significant probative weight as to the severity of the Veteran's left knee subluxation prior to June 8, 2011.  Nieves-Rodriguez, 22 Vet. App. 295.

Based on the lay and medical evidence of record, the Board finds that an increased rating in excess of 10 percent for left knee subluxation prior to June 8, 2011 is not warranted.  While it is clear that the Veteran has experienced left knee subluxation during this period, the medical evidence has only indicated that the Veteran's subluxation, when noted to be present, is mild in nature, which is consistent with the level of severity contemplated by a 10 percent rating for "slight" recurrent subluxation.  There is no indication in the medical or lay evidence that the Veteran's subluxation during this period was moderate in nature.  As such, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for left knee lateral instability and subluxation.

Separate Evaluation from August 1, 2012

The Board next finds that a separate, compensable rating is not warranted from August 1, 2012 for left knee subluxation or lateral instability under 38 C.F.R. §4.71a, DC 5257.

The Veteran underwent a general examination in June 2012 following his total left knee arthroplasty in June 2011.  The Veteran reported that he had at least three x-rays done on his knees after the left total knee arthroplasty and they showed that the prosthesis was in good alignment and position.  The Veteran stated that depending on the activity, he still suffered from pain residuals in his knees.  The examiner noted that the Veteran had no evidence of subluxation on any of the three x-rays that were taken respectively on June 2011, September 2011 and October 2011. 

The Board noted that the June 2012 examination was undertaken while the Veteran was still recovering from his total left knee arthroplasty, and in receipt of 100 percent evaluation from his left knee surgery.  Therefore, the Veteran was afforded another VA examination in May 2014.  At the examination, the Veteran reported having problems with intermittent pain, and constant numbness.  He reported clicking in his left knee along with weakness that caused the knee to "give out" leading to falls.  Upon examination, the examiner noted that the Veteran's joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation/ dislocation nor was there any x-ray evidence of patellar subluxation. 

The evidence of record shows that the Veteran currently does not have any evidence of subluxation of his left knee.  Accordingly, a separate evaluation for left knee subluxation is not warranted for the period after August 1, 2012.

In this regard, the 10 percent rating under DC 5257 was assigned prior to the total knee replacement.  As found above, the Board finds that considering all the evidence of record that the disability was slight in nature.  Although remanded for evidence of instability after the total knee replacement, the evidence does not establish that there has been such instability or other symptoms to be rated under DC 5257.  Under these facts, the Board finds it unnecessary to further consider whether such a rating would be permissible under DC 5055 by analogy.  
Other Diagnostic Codes

In conclusion, an increased evaluation, greater than 10 percent, for left knee subluxation, prior to June 8, 2011 and a separate evaluation for left knee subluxation from August 1, 2012 is not warranted.

Extraschedular

In making the above determinations, the Board has confined its analysis to the parameters of the VA Rating Schedule.  38 C.F.R. Part 4.  Hence, the Board must now consider whether the Veteran's left knee disorder presents an exceptional case such that an extraschedular rating may be in order.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Indeed, this is especially the case with respect to the musculoskeletal rating criteria, detailed above, which expressly contemplate limitation of motion and other functional impairment as factors in schedular evaluation.  38 C.F.R. § 4.71(a).  The schedular criteria also provides compensation for surgery and the recuperation period, thereby taking into account any additional impairment derived from hospitalization.  Consequently, the Board finds that such criteria not only adequately describe the severity and symptoms of the Veteran's left knee disorder but also comprehensively reflect the employment interference and hospitalization associated with that service-connected disability.  The Veteran has not described or demonstrated left knee symptoms that are not contemplated by the rating criteria.  Here, the issue before the Board at this time is limited to impairment contemplated under DC 5257.  The Board finds that the Veteran's left knee disability has been fully considered by the rating criteria and there is criteria for referral have not been met.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Regarding consideration of whether a total disability rating based on individual unemployability (TDIU) is warranted, the Veteran is in receipt of this benefit.  As to whether this benefit is warranted from an earlier period, the Board finds that this issue has not been raised in relation to the narrow issue currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

Entitlement to an increased evaluation, greater than 10 percent, for left knee subluxation, prior to June 8, 2011, and entitlement to a separate evaluation for left knee subluxation from August 1, 2012 is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


